ORDER

PER CURIAM.
Darrell Lewis appeals from his conviction of robbery in the first degree, armed criminal action, burglary in the first degree and kidnapping. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).